Per Curiam.
This is an action of quo warranto brought by the relator to oust the defendant from the office of justice of the peace of the Fourth ward of the city of Hastings, and instate the relator therein.
It appears from the record that on the 13th day of January, 1888, the relator was appointed justice of the peace for- the Fourth ward of the city of Hastings, and thereupon gave a bond, which was duly approved, and took the oath required by law. At the election in November, 1888, one E. C. Sawyer was elected justice of the peace for said ward, and on the 10th day of January, 1889, duly filed his bond with three sureties. For some cause, which does not appear, this bond was rejected by the county board. The relator on the 7th of that month filed a hold-over bond with three sureties, which, on the 10th of the month, was also rejected by the county board. Sawyer seems to have submitted to the decision, of the board in refusing to approve his official bond, and asked that board to appoint him justice of the peace for said ward. He also filed a second bond for their approval in case he should be appointed. The board refused to appoint Mr. Sawyer, whereupon the relator, on the 10th day of January, 1889, seems to have filed a second bond which was also rejected by the county *773board on the 25th of that month, whereupon the said board declared the office vacant and proceeded to appoint the defendant, who gave a bond which was duly approved, and took the oath required by law and has since exercised the duties of the office. The relator claims the office by virtue of his appointment continuing until his successor should be elected and qualified.
Section 17, chapter 10, Compiled Statutes, provides that “ When the incumbent of an office is re-elected or reappointed, he shall qualify by taking the oath and giving the bond as above directed; but when such officer has had public funds or property in his control, his bond shall not be approved until he has produced and fully accounted for such funds and property; and when it is ascertained that the incumbent of an office holds over by reason of the non-election or non-appointment of a successor, or of the neglect or refusal of the successor to qualify, he shall qualify anew within ten days from the time at which his successor, if elected, should have qualified.”
The relator’s bonds were both filed within the ten days required by statute. The cause for failing to approve the same is not shown. It must be presumed that a sufficient cause existed to justify the action of the county board, although the action of that board has somewhat the appearance of being arbitrary; but we cannot determine that matter in this action. The remedy of the relator, upon filing a good and sufficient bond with the county clerk, and upon taking the oath required by law, within the time limited, was to proceed by mandamus against the board to compel the approval of the bond. The board can then be heard in its own defense, and unless adequate cause was shown for its rejection of the bond, it will be compelled to approve the same. The bond has no force or validity until approved, because the party required by statute to approve the same, refuses to accept it as a sufficient bond. This, however, would not prevent a sufficient bond which had been duly *774filed and which the board was compelled to approve from being in force from the time it should have been approved.
The office of justice of the peace is a responsible one, and it is necessary that the party discharging the duties thereof shall have given bond as required by law. If he fails to give a sufficient bond, or one which the board fails to approve, and no steps are taken to compel such approval, it is the duty of the board to declare such office vacant and appoint an incumbent therefor. That was done in this case, and the defendant’s title to the office is superior to that of the relator. The action is therefore
Dismissed.
The other judges concur.